Citation Nr: 1822292	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for service-connected left ear hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to November 1971 and July 1982 to July 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In February 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

During the course of the instant appeals seeking higher ratings for service-connected disabilities, the Veteran has alleged that his service-connected disabilities on appeal contribute to rendering him unemployable.  Therefore, that matter is part and parcel of the increased rating claims already on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the February 2018 hearing, the Veteran testified that he has a heart disability manifested by high cholesterol, fatigue, shortness of breath, lower extremity swelling, and heart palpitations.  A review of his records confirms he served in Vietnam during the Vietnam era-therefore, herbicide exposure is presumed.  Under the circumstances, the low threshold for determining when a VA examination must be afforded to provide diagnostic clarification has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Similarly, although the Veteran apparently failed to report for prior examinations scheduled in conjunction with his increased rating claims, he testified in February 2018 that he never received any notice regarding those examinations.  As such, the Board finds that they should be rescheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.
 
2. Then, arrange for the Veteran to be examined by a cardiologist to determine the nature and likely cause of his alleged heart disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Does the Veteran have ischemic heart disease?

b. If not, does the Veteran have another heart or cardiological disability?

c. For any such disability identified OTHER THAN ischemic heart disease, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include his conceded tactical herbicide exposure therein.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the symptoms, pathology, and occupational and social impairment associated with the Veteran's PTSD in sufficient detail to allow for application of the pertinent rating criteria.  If multiple psychiatric diagnoses are felt to apply, the examiner must indicate whether it is possible to differentiate the symptoms, pathology, or impairment attributable to each.

The examiner should also comment on the expected impact of the Veteran's service-connected psychiatric disability on his ability to work, to include (but not limited to) identifying the types of work that would remain feasible despite this disability and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his left ear hearing loss.  Based on an examination, review of the record, and audiometric testing pursuant to 38 C.F.R. § 4.85, the examiner should describe the severity of the Veteran's left ear hearing loss in sufficient detail and record the pertinent audiometric findings required to allow for application of the pertinent rating criteria.  The examiner should also discuss the functional impairment of the Veteran's left ear hearing loss and comment on the expected impact of the Veteran's hearing loss on his ability to work, to include (but not limited to) identifying the types of work that remain feasible despite such disability and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record, arrange for any additional development indicated, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252. This remand is a preliminary order and not an appealable decision. 38 C.F.R. § 20.1100(b) (2016).
 




